Title: From James Madison to James Monroe, 14 June 1816
From: Madison, James
To: Monroe, James



Dear Sir 
Montpelier June 14. 1816

Altho the inclosed letter is anonymous, the idea it suggests, of requiring an admission of our Cotton in a half manufactured State at least by nations whose luxuries fully manufactured, are admitted into the U. S. is not unworthy of attention.  The general idea I believe has not escaped, in the instructions to Mr. Gallatin & Mr. Pinkney.  But it may be well to enforce it and particularly in relation to Cotton Twist, which Russia receives from G. B. whilst her manufactures are excluded by the latter, and which France has lately prohibited even from the U. S. on the principle of reciprocity, the U.S. may reasonably demand such a regulation in their favor; and the nations granting it may with equal reason refuse it to G.B, without a charge of partiality.  As the Netherlands have adopted a like policy agst. the U.S. a change may very properly be urged, on the same grounds, by Mr. Eustis, whether a treaty be or be not contemplated.  An admission of Cotton twist from this Country into Europe, is of vast importance to its Manufacting estabts. & indeed to  its general interests.  Yrs.

J. Madison

